Exhibit 10.2

 

Execution Version

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of March
21, 2014, by and among LIN Media LLC, a Delaware limited liability company
(“Lares”), Media General, Inc., a Virginia corporation (“Mercury”), Mercury New
Holdco, Inc., a Virginia corporation (“New Holdco”), and Carson LIN SBS L.P., a
Delaware limited partnership (the “Shareholder”).

 

W I T N E S S E T H:

 

WHEREAS, as of the date of this Agreement, the Shareholder is the record and 
“beneficial owner” (as defined under Rule 13d-3 under the Exchange Act) of the
Lares Class C Shares (the “Subject Shares”) set forth opposite the Shareholder’s
name on Schedule A;

 

WHEREAS, concurrently herewith, Mercury, New Holdco, Mercury Merger Sub 1, Inc.,
a Virginia corporation and a direct, wholly owned subsidiary of New Holdco
(“Merger Sub 1”), Mercury Merger Sub 2, LLC, a Delaware limited liability
company and a direct, wholly owned subsidiary of New Holdco (“Merger Sub 2”),
and Lares are entering into an Agreement and Plan of Merger, dated as of the
date hereof (as it may be amended from time to time, the “Merger Agreement”),
pursuant to which Mercury and Lares wish to effect a strategic business
combination by means of (a) a merger of Merger Sub 1 with and into Mercury (the
“First Merger”), with Mercury being the surviving company in the First Merger,
and (b) a merger of Merger Sub 2 with and into Lares (the “Second Merger”, and
together with the First Merger, the “Mergers”, and the effective time of the
Second Merger, the “Second Merger Effective Time”), with Lares being the
surviving limited liability company in the Second Merger;

 

WHEREAS, the affirmative vote of (a) holders of a majority of the votes entitled
to be cast by the holders of the outstanding Lares Class A Shares and the Lares
Class C Shares, voting together as a single class, and (b) holders of a majority
of the outstanding Lares Class B Shares, voting as a single class, are the only
votes of the holders of any class or series of Lares’ limited liability company
interests necessary to approve and adopt the Merger Agreement;

 

WHEREAS, pursuant to the Merger Agreement, at the Second Merger Effective Time,
each Lares Common Share issued and outstanding immediately prior to the Second
Merger Effective Time, other than any Lares Cancelled Shares and Lares
Dissenting Shares, shall automatically be converted, at the election of the
holder thereof in accordance with, and subject to, the terms, conditions and
procedures set forth in the Merger Agreement, into the right to receive either
the Cash Election Consideration or the Stock Election Consideration, subject to
pro ration as provided in the Merger Agreement; and

 

WHEREAS, as a condition to the willingness of Mercury to enter into the Merger
Agreement, and as inducement and in consideration therefor, Mercury has required
that the Shareholder agree, and the Shareholder has agreed, in its capacity as a
shareholder of Lares, to enter into this Agreement.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1  Defined Terms.  For purposes of this Agreement, capitalized terms
used in this Agreement that are defined in the Merger Agreement but not in this
Agreement shall have the respective meanings ascribed to them in the Merger
Agreement.

 

SECTION 1.2  Other Definitions.  For purposes of this Agreement:

 

(a)  “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made.  For purposes of this definition,
the term “control” (including the correlative meanings of the terms “controlled
by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.  For purposes of
this Agreement, neither Lares nor Mercury shall be deemed to be an Affiliate of
the Shareholder.

 

(b)  “Representatives” shall mean, with respect to any Person, such Person’s
officers, directors, employees, accountants, consultants, legal counsel,
financial advisors, agents and other representatives.

 

(c)  “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(d)  “Voting Period” means the period from and including the date of this
Agreement through and including the earlier to occur of (i) the Second Merger
Effective Time, and (ii) the termination of the Merger Agreement in accordance
with its terms.

 

(e)  “Transfer” means (i) any direct or indirect sale, assignment, disposition
or other transfer, either voluntary or involuntary, of any capital stock or
limited liability company interests or any interest in any capital stock or
limited liability company interests or (ii) in respect of any capital stock or
limited liability company interests or interest in any capital stock or limited
liability company interests, to enter into any swap or other agreement,
transaction or series of transactions, in each case that has an exercise or
conversion privilege or a settlement or payment mechanism determined with
reference to, or derived from the value of, limited liability company interests
of Lares, as applicable, and that hedges or transfers, in whole or in part,
directly or indirectly, the economic consequences of such limited liability
company interest or interest in limited liability company interest, whether any
such transaction, swap or series of transactions is to be settled by delivery of
securities, in cash or otherwise; provided, that no Transfer shall be deemed to
have occurred of any limited liability company interest as a result of the entry
into, modification of or existence of any bona fide pledge of limited liability
company interest in connection with a secured borrowing transaction, the pledgee
with respect to which is

 

2

--------------------------------------------------------------------------------


 

a financial institution in the business of engaging in secured lending and
similar transactions and which has entered into such transaction in the ordinary
course of business, or any foreclosure under any such pledge.

 

ARTICLE II
VOTING AGREEMENT AND IRREVOCABLE PROXY

 

SECTION 2.1  Agreement to Vote.

 

(a)  The Shareholder hereby agrees that during the Voting Period, at any meeting
of the shareholders of Lares, however called, or at any adjournment or
postponement thereof, or in connection with any written consent of the
shareholders of Lares or in any other circumstances upon which a vote, consent
or other approval of all or some of the shareholders of Lares is sought with
respect to the matters described in this Section 2.1, the Shareholder shall vote
(or cause to be voted), or execute consents with respect to, as applicable, all
of the Subject Shares owned by the Shareholder as of the applicable record date
(x) in favor of the approval and adoption of the Merger Agreement and the
transactions contemplated thereby, including the Second Merger, and (y) against
each of the matters set forth in clauses (i), (ii), (iii) and (iv) below,
whether such vote or consent is required or requested pursuant to applicable Law
or otherwise:

 

(i)  any Acquisition Proposal with respect to Lares or any other merger,
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by Lares or any
other business combination involving Lares or any of its Subsidiaries or any
merger agreement or other definitive agreement with respect to any of the
foregoing, in each case, other than the Second Merger and the other transactions
contemplated by the Merger Agreement and other than the Merger Agreement;

 

(ii)  any action or proposal to amend the Lares Organizational Documents;

 

(iii)  any action, proposal, transaction or agreement that would reasonably be
expected to result in a breach in any material respect of any covenant,
representation or warranty or any other obligation or agreement of Lares
contained in the Merger Agreement or of the Shareholder contained in this
Agreement; and

 

(iv)  any action, proposal, transaction or agreement involving Lares or any of
its Subsidiaries that is intended or would reasonably be expected to prevent,
impede, frustrate, interfere with, delay, postpone or adversely affect the
consummation of the Second Merger or the other transactions contemplated by the
Merger Agreement.

 

(b)  With respect to any meeting of the shareholders of Lares held during the
Voting Period, the Shareholder shall, or shall cause the holder of record of its
Subject Shares on any applicable record date to, appear at such meeting or
otherwise cause its Subject Shares to be counted as present thereat for purposes
of establishing a quorum.  Any vote required to be cast or consent required to
be executed pursuant to this Section 2.1 shall be cast or executed in accordance
with the applicable procedures relating thereto so as to ensure that it is duly
counted for purposes of recording the results of that vote or consent.

 

3

--------------------------------------------------------------------------------


 

SECTION 2.2  Grant of Irrevocable Proxy.  The Shareholder hereby irrevocably
appoints Mercury and any of its respective designees, and each of them
individually, as the Shareholder’s proxy, with full power of substitution and
resubstitution, to vote or execute consents during the Voting Period, with
respect to the Subject Shares as of the applicable record date, in each case
solely to the extent and in the manner specified in Section 2.1 (the “Proxy
Matters”).  This proxy is given to secure the performance of the duties of the
Shareholder under this Agreement.  The Shareholder shall not directly or
indirectly grant any Person any proxy (revocable or irrevocable), power of
attorney or other authorization with respect to any of the Subject Shares that
is inconsistent with Section 2.1 or this Section 2.2.  It is expressly agreed
that the proxy granted herein shall survive beyond the eleventh month after the
date hereof to the extent the Voting Period is still in effect.

 

SECTION 2.3  Nature of Irrevocable Proxy.  The proxy granted pursuant to Section
2.2 by the Shareholder shall be irrevocable during the Voting Period, shall be
deemed to be coupled with an interest sufficient in law to support an
irrevocable proxy and shall revoke any and all prior proxies granted by the
Shareholder with regard to the Shareholder’s Subject Shares in respect of the
Proxy Matters, and the Shareholder acknowledges that the proxy constitutes an
inducement for Mercury to enter into the Merger Agreement.  The proxy granted by
the  Shareholder is a durable proxy and shall survive the bankruptcy,
dissolution, death or incapacity of the Shareholder.  The proxy granted
hereunder shall terminate only upon the expiration of the Voting Period.

 

ARTICLE III
PRE-CLOSING COVENANTS

 

SECTION 3.1  Restriction on Transferring Subject Securities.

 

(a)  The Shareholder agrees that it shall not, during the Voting Period,
Transfer, or cause or permit the Transfer of, any or all of the Subject Shares,
or any voting rights with respect thereto.

 

(b)  The restrictions set forth in Section 3.1(a) shall not apply to:

 

(i)  the Transfer of the Subject Shares pursuant to the Second Merger;

 

(ii)  any Transfer by the Shareholder of any or all of the Subject Shares that
is approved in writing by Mercury; or

 

(iii)  any Transfer by the Shareholder of any or all of the Subject Shares to
one or more Affiliates of the Shareholder; provided that (x) such Affiliate
shall concurrently with such Transfer execute a customary joinder in form and
substance reasonably satisfactory to Mercury agreeing to be a “Shareholder”
hereunder, and (y) the Shareholder shall be responsible for such transferee’s
(and its direct or indirect subsequent transferees’) performance of its (or
their) obligations as a Shareholder under this Section 3.1.

 

(c)  The Shareholder agrees with, and covenants to, New Holdco and Mercury that
the Shareholder shall not request that Lares register the transfer (book-entry
or otherwise) of any

 

4

--------------------------------------------------------------------------------


 

certificate or uncertificated interest representing any or all of the
Shareholder’s Subject Shares, unless such Transfer is made in compliance with
this Agreement.

 

(d)  Any Transfer or attempted Transfer of the Subject Shares or voting rights
with respect thereto in violation of Section 3.1 shall, to the fullest extent
permitted by Law, be null and void ab initio, and Lares shall not, and shall
instruct its transfer agent and other third parties not to, record or recognize
any such purported transaction on the share register of Lares.

 

SECTION 3.2  No Shop Obligations of the Shareholder.

 

(a)  The Shareholder shall, and shall cause each of its Representatives to,
immediately cease and cause to be terminated any discussions existing as of the
date of this Agreement with any Person that relate to any Acquisition Proposal
or Acquisition Inquiry in respect of Lares.  The Shareholder agrees that, during
the Voting Period, the Shareholder shall not, and shall use its reasonable best
efforts to cause its Representatives acting on its behalf not to, directly or
indirectly, (i) solicit, initiate, knowingly encourage or knowingly facilitate
the making, submission or announcement of any Acquisition Proposal with respect
to Lares or Acquisition Inquiry with respect to Lares, (ii) furnish any
non-public information regarding Lares or any of its Subsidiaries (or the
Shareholder’s Subject Shares, or any interest therein) to any Person who has
made an Acquisition Proposal with respect to Lares or Acquisition Inquiry with
respect to Lares, (iii) engage in discussions or negotiations with any Person
who has made any Acquisition Proposal with respect to Lares or Acquisition
Inquiry with respect to Lares (other than discussions in the ordinary course of
business that are unrelated to an Acquisition Proposal or Acquisition Inquiry,
which shall be permitted), or (iv) enter into any letter of intent, agreement in
principle, merger, acquisition, purchase or joint venture agreement or other
similar agreement for any Acquisition Transaction with respect to Lares
(“Restricted Activities”).  The Shareholder shall promptly notify Mercury and
Lares orally and in writing of any such Acquisition Proposal or Acquisition
Inquiry received by the Shareholder (including the identity of the Person making
or submitting such Acquisition Proposal or Acquisition Inquiry and the terms
thereof and all modifications thereto).

 

(b)  Notwithstanding the foregoing, solely to the extent that Lares is permitted
to engage in any Restricted Activities pursuant to Section 6.10(c) of the Merger
Agreement the Shareholder and its Representatives may participate in such
Restricted Activities, provided that (i) the Shareholder has not breached this
Section 3.2 and (ii) such action by the Shareholder and its Representatives
would be permitted to be taken by Lares pursuant to Section 6.10(b) or Section
6.10(c) of the Merger Agreement.

 

SECTION 3.3  No Conversion of Lares Common Shares.  The Shareholder agrees that,
without the prior written consent of Mercury, the Shareholder shall not, during
the Voting Period, convert, or permit or cause to be converted any Lares Class C
Shares held of record or beneficially owned by the Shareholder into Lares Class
A Shares. The Shareholder agrees with, and covenants to, New Holdco and Mercury
that the Shareholder shall not request that Lares register the conversion
(book-entry or otherwise) of any certificate or uncertificated interest
representing any Lares Class C Shares Subject Shares into Lares Class A Shares. 
Any conversion of Lares Class C Shares in violation of this  Section 3.3 shall,
to the fullest extent permitted by Law, be null and void ab initio, and Lares
shall not, and shall instruct its transfer

 

5

--------------------------------------------------------------------------------


 

agent and other third parties not to, record or recognize any such purported
conversion on the share register of Lares.

 

ARTICLE IV
GENERAL COVENANTS

 

SECTION 4.1  General Covenants.  The Shareholder agrees that the Shareholder
shall not:

 

(a)  enter into any agreement, commitment, letter of intent, agreement in
principle, or understanding with any Person or take any other action that
violates or conflicts with the Shareholder’s covenants and obligations under
this Agreement; or

 

(b)  take any action that restricts or otherwise adversely affects the
Shareholder’s legal power, authority and right to comply with and perform the
Shareholder’s covenants and obligations under this Agreement.

 

SECTION 4.2  Cooperation.  The Shareholder shall reasonably cooperate with Lares
and Mercury in connection with Lares’ and Mercury’s efforts to make any
necessary filings and submissions with any Governmental Entity necessary to be
made in connection with the transactions contemplated by the Merger Agreement,
and shall provide to Lares and/or Mercury reasonably promptly any information
regarding the Shareholder and its Affiliates as shall be reasonably requested by
Lares or Mercury in connection with such efforts. The Shareholder shall make as
promptly as practicable all necessary filings and submissions required to be
made by it with any Governmental Entity in connection with the transactions
contemplated by the Merger Agreement.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

 

The Shareholder hereby represents and warrants to Lares and Mercury as follows:

 

SECTION 5.1  Authorization.  The Shareholder is a legal entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization and has all requisite corporate or other legal entity power and
authority and has taken all corporate or other legal entity actions necessary to
execute, deliver and perform its obligations under this Agreement.  This
Agreement has been duly executed and delivered by such Shareholder and, assuming
it has been duly and validly authorized, executed and delivered by the other
parties hereto, constitutes a legal, valid and binding obligation of such
Shareholder, enforceable against the Shareholder in accordance with its terms,
except to the extent that enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditors’ rights
generally, and (ii) general principles of equity.

 

SECTION 5.2  Ownership of Subject Shares.  As of the date hereof, the
Shareholder does not own, beneficially or otherwise, any Lares Class C Shares
other than the Subject Shares.  As of the date hereof, except as set forth on
Schedule A, the Shareholder is the sole record and

 

6

--------------------------------------------------------------------------------


 

beneficial owner of all of the Subject Shares, free and clear of all Liens of
every nature whatsoever (including any restriction on the right to vote or
otherwise transfer such Subject Shares), except as provided under this Agreement
or pursuant to any applicable restrictions on transfer under the Securities Act.

 

SECTION 5.3  Power to Dispose of Shares.  The Shareholder has sole voting power,
sole power to issue instructions with respect to the matters set forth in this
Agreement, sole power of disposition with respect to dispositions contemplated
by this Agreement, and sole power to agree to all of the matters set forth in
this Agreement, in each case with respect to all of the Shareholder’s Subject
Shares, with no limitations, qualifications, or restrictions on such rights,
subject only to applicable securities laws and the terms of this Agreement. Any
proxies granted by the Shareholder in respect of any or all of its Subject
Shares prior to and including the date hereof (except as set forth herein) in
respect of the Proxy Matters have been revoked.

 

SECTION 5.4  No Conflicts.  Except as set forth in the Merger Agreement
(including, without limitation, filings as may be required under applicable
securities laws) and any filing required under Section 13 or 16 under the
Exchange Act, (x) no filing with, and no permit, authorization, consent or
approval of, any Governmental Entity or any other Person (other than such
approvals of the Shareholder’s Affiliates as have been obtained on or prior to
the date hereof) is necessary for the execution of this Agreement by the
Shareholder and the performance by the Shareholder of its obligations hereunder,
and (y) none of the execution and delivery of this Agreement by the Shareholder,
or the consummation by the Shareholder of the transactions contemplated by this
Agreement or compliance by the Shareholder with any of the provisions of this
Agreement shall (i) conflict with or result in any breach of the organizational
documents, if applicable, of the Shareholder, (ii) result in, give rise to or
constitute a violation or breach of or a default (or any event which with notice
or lapse of time or both would become a violation, breach or default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the Subject
Shares pursuant to, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, contract, lease, license, permit, agreement,
commitment, arrangement, understanding,  or other obligation of any kind to
which the Shareholder is a party or by which the Shareholder or any of its
Subject Shares are bound, or (iii) violate any applicable law, rule, regulation,
order, judgment, or decree applicable to the Shareholder, except for in each
case under clauses (i) and (ii) as would not impair the Shareholder’s ability to
perform its obligations under this Agreement.

 

SECTION 5.5  Transaction Fee.  Except as otherwise disclosed by the Shareholder
to Mercury in writing prior to the date of this Agreement, the Shareholder has
not employed any investment banker, broker or finder in connection with the
transactions contemplated by the Merger Agreement who might be entitled to any
fee or any commission in connection with or upon consummation of the Merger or
the transactions contemplated by this Agreement.

 

SECTION 5.6  Acknowledgement.  The Shareholder understands and acknowledges that
each of New Holdco, Mercury, Merger Sub 1 and Merger Sub 2 is entering into the
Merger Agreement in reliance upon the Shareholder’s execution, delivery and
performance of this Agreement.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF MERCURY AND NEW HOLDCO

 

Each of Mercury and New Holdco hereby represents and warrants to the Shareholder
as follows:

 

SECTION 6.1  Authorization.  Mercury and New Holdco have all necessary legal
capacity, corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.  This Agreement has been duly
authorized, executed and delivered by Mercury and New Holdco and, assuming it
has been duly and validly executed and delivered by the other parties hereto,
constitutes a legal, valid and binding obligation of Mercury and New Holdco,
enforceable against each in accordance with the terms of this Agreement, except
to the extent that enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors’ rights generally, and
(ii) general principles of equity.

 

SECTION 6.2  No Conflicts.  Except as set forth in the Merger Agreement
(including, without limitation, filings as may be required under applicable
securities laws), (x) no filing with, and no permit, authorization, consent or
approval of, any Governmental Entity or any other Person is necessary for the
execution of this Agreement by Mercury and New Holdco and the performance by
Mercury and New Holdco of their respective obligations hereunder, and (y) none
of the execution and delivery of this Agreement by Mercury and New Holdco, or
the consummation by Mercury and New Holdco of the transactions contemplated by
this Agreement or compliance by Mercury and New Holdco with any of the
provisions of this Agreement shall (i) conflict with or result in any breach of
the organizational documents of Mercury and New Holdco, (ii) conflict with,
result in any violation of, require any consent under or constitute a default
(whether with notice or lapse of time or both) under any of the terms,
conditions or provisions of any note, contract, lease, license, permit,
agreement, commitment, arrangement, understanding, mortgage, bond, indenture, or
other obligation of any kind to which Mercury or New Holdco is a party or by
which Mercury or New Holdco or any of their respective properties is bound; or
(iii) violate any judgment, order, injunction, decree or award of any court,
administrative agency or other Governmental Entity that is binding on Mercury or
New Holdco or any of their respective properties, except for in each case under
clauses (i) through (iii) as would not impair the ability of such party to
perform its obligations under this Agreement.

 

ARTICLE VII
TERMINATION

 

SECTION 7.1  This Agreement and all obligations of the parties hereunder shall
automatically terminate upon the earlier of (a) the termination of the Merger
Agreement in accordance with its terms, or (b) the expiration of the Voting
Period.  Upon the termination of this Agreement, none of the parties hereto
shall have any rights or obligations hereunder and this Agreement shall become
null and void and have no effect; provided, however, that Sections 8.3, and 8.7
through 8.13 shall survive termination of this Agreement.  Notwithstanding the
foregoing, termination of this Agreement shall not relieve any party from any
liability, or prevent any party from seeking any remedies (at law or in equity)
against any other party, for that party’s

 

8

--------------------------------------------------------------------------------


 

breach of any of its representations, warranties, covenants or obligations under
this Agreement prior such termination.

 

ARTICLE VIII
MISCELLANEOUS

 

SECTION 8.1  No Agreement as Director or Officer.  Notwithstanding any provision
of this Agreement to the contrary, the Shareholder has entered into this
Agreement in its capacity as a shareholder of Lares, and nothing in this
Agreement shall limit, restrict or otherwise affect Royal W. Carson, III in his
capacity as a director of Lares from acting in such capacity or voting in such
capacity in his sole discretion on any matter, including in exercising rights
under the Merger Agreement.

 

SECTION 8.2  Publication.  The Shareholder hereby consents to and authorizes New
Holdco, Mercury and/or Lares to publish and disclose in any and all applicable
filings with the SEC, the FCC or any other Governmental Entity, and any other
announcements, disclosures or filings required by applicable Law, the
Shareholder’s identity and ownership of the Subject Shares and the nature of the
Shareholder’s commitments, arrangements and understandings pursuant to this
Agreement and/or the Merger Agreement.

 

SECTION 8.3  Amendments, Waivers, etc.  This Agreement may be amended by an
instrument in writing signed on behalf of Mercury and the Shareholder.  Any
agreement on the part of any party hereto to any waiver of compliance with any
representations, warranties, covenants or agreements contained in this Agreement
shall be valid only if set forth in a written instrument signed on behalf of
such party.  The waiver by any party of a breach of any provision hereunder
shall not operate or be construed as a waiver of any prior or subsequent breach
of the same or any other provision hereunder.

 

SECTION 8.4  Enforcement of Agreement; Specific Performance.  The Shareholder
acknowledges and agrees that Mercury would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that any non-performance, breach or
threatened breach of this Agreement by the Shareholder could not be adequately
compensated by monetary damages alone and that Mercury would not have any
adequate remedy at law. Accordingly, each of Mercury and New Holdco shall be
entitled (in addition to any other remedy that may be available to it whether in
law or equity, including monetary damages) to seek and obtain (a) enforcement of
any provision of this Agreement by a decree or order of specific performance and
(b) a temporary, preliminary and/or permanent injunction to prevent breaches or
threatened breaches of any provisions of this Agreement without posting any bond
or undertaking. The Shareholder further agrees that it shall not object to the
granting of injunctive or other equitable relief on the basis that there exists
adequate remedy at law. The Shareholder hereby expressly further waives (i) any
defense in any action for specific performance that a remedy at law would be
adequate or that an award of specific performance is not an appropriate remedy
for any reason at law or in equity and (ii) any requirement under any Law to
post security as a prerequisite to obtaining equity relief. The Shareholder
agrees that Mercury’s initial choice of remedy will be to seek specific
performance of this Agreement in accordance with its terms. If a court of
competent jurisdiction denies such

 

9

--------------------------------------------------------------------------------


 

relief, Mercury may seek alternative remedies, including damages in the same or
another proceeding.

 

SECTION 8.5  Notices.  All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally or if sent via facsimile (with confirmation via
express courier utilizing next-day service), (ii) on the earlier of confirmed
receipt or the third (3rd) Business Day following the date of mailing if mailed
by registered or certified mail (return receipt requested) or (iii) on the first
(1st) Business Day following the date of dispatch if delivered utilizing
next-day service by an express courier (with confirmation) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

(a)         If to Mercury or New Holdco, addressed to it at:

 

 

c/o Media General, Inc.
333 E. Franklin Street
Richmond, VA 23293
Attention:  Andrew C. Carington, Esq., General Counsel
Facsimile:  (804) 887-7021

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004

 

Attention:

Philip Richter, Esq. 
Abigail Bomba, Esq.

 

Facsimile:

(212) 859-4000

 

(b)         If to Lares, addressed to it at:

 

 

c/o LIN Media LLC
One West Exchange Street, Suite 5A
Providence, Rhode Island 02903
Attention:  Denise M. Parent, Office of General Counsel
Facsimile:  (401) 454-2817

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, TX 75201
Attention:  Glenn D. West, Esq.

                   James R. Griffin, Esq.
Facsimile:  (214) 746-7777

 

10

--------------------------------------------------------------------------------


 

(c)          If to the Shareholder, addressed to it at:

 

 

c/o Carson Private Capital Incorporated
500 Victory Plaza East
3030 Olive Street

Dallas, TX 75219
Attention:  Royal Carson
Facsimile:  (214) 999-1022

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Miller, Egan, Molter & Nelson LLP

2911 Turtle Creek Blvd., Suite 1100

Dallas, TX 75219

Attention: Shane Egan

Facsimile: (214) 628-9505

 

or to that other address as any party shall specify by written notice so given,
and notice shall be deemed to have been delivered as of the date so
telecommunicated or personally delivered.

 

SECTION 8.6  Headings; Titles. When a reference is made in this Agreement to
Articles, Sections, or Schedules, such reference shall be to an Article or
Section of or Schedule to this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”  This
Agreement shall not be interpreted or construed to require any person to take
any action, or fail to take any action, if to do so would violate any applicable
Law.

 

SECTION 8.7  Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of this invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. Upon determination that
any term or other provision is invalid or incapable of being enforced, the
parties shall negotiate in good faith to modify this Agreement as to affect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 

SECTION 8.8  Entire Agreement.  This Agreement (together with the Merger
Agreement, to the extent referred to in this Agreement, and any documents
delivered by the parties in connection herewith), constitutes the entire
agreement among the parties with respect to the subject matter of this
Agreement, and supersedes all prior agreements and understandings, both written
and oral, among the parties, with respect to the subject matter of this
Agreement.

 

SECTION 8.9  Assignment; Binding Effect; No Third Party Beneficiaries; Further
Action.  Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties; provided that Mercury and New
Holdco may assign their

 

11

--------------------------------------------------------------------------------


 

respective rights, interests or obligations hereunder to one or more of its
Subsidiaries.  This Agreement shall be binding upon and shall inure to the
benefit of New Holdco, Mercury, Lares and their respective successors and
assigns and shall be binding upon the Shareholder and its successors, assigns,
heirs, executors and administrators.  Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person (other than, in the case of New Holdco, Lares
and Mercury, their respective successors and assigns and, in the case of the
Shareholder, its successors, assigns, heirs, executors and administrators) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.  The Shareholder, Mercury and New Holdco shall take any further
action and execute any other instruments as may be reasonably requested by the
other parties to this Agreement to effectuate the intent of this Agreement.

 

SECTION 8.10  Mutual Drafting.  Each party has participated in the drafting of
this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties. This Agreement shall not be deemed to have
been prepared or drafted by any one party or another or any party’s attorneys.

 

SECTION 8.11  Governing Law and Consent to Jurisdiction.  This Agreement and all
claims or causes of action (whether in contract, tort or otherwise) that may be
based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of
action based upon, arising out of or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement) shall be governed and construed in accordance with the internal
Laws of the Commonwealth of Virginia, without regard to any applicable conflicts
of law principles that would result in the application of the Laws of any other
jurisdiction.  The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought exclusively in the United States District Court for the Eastern District
of Virginia (or, if that court does not have jurisdiction, the Circuit Court for
the City of Richmond, Virginia), and each of the parties hereby irrevocably
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by Law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 8.5 shall be deemed effective service of process on such
party.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

SECTION 8.12  Counterparts; Facsimiles.  This Agreement may be executed in two
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties and delivered to the other parties, it being understood that each
party need not sign the same counterpart.

 

12

--------------------------------------------------------------------------------


 

SECTION 8.13  Liability.  Except for any liability for claims, losses, damages,
liabilities or other obligations arising out of an Shareholder’s failure to
perform its obligations hereunder, Mercury agrees that the Shareholder (in its
capacity as a shareholder of Lares) will not be liable for claims, losses,
damages, liabilities or other obligations resulting from or relating to the
Merger Agreement, including any breach by Lares of the Merger Agreement, and
that Lares shall not be liable for claims, losses, damages, liabilities or other
obligations resulting from or related to the Shareholder’s failure to perform
its obligations hereunder.

 

(Signature page follows)

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Mercury, New Holdco, Lares and the Shareholder have caused
this Agreement to be duly executed as of the day and year first above written.

 

 

 

MEDIA GENERAL, INC.

 

 

 

By:

/s/ James F. Woodward

 

Name: James F. Woodward

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

MERCURY NEW HOLDCO, INC.

 

 

 

By:

/s/ James F. Woodward

 

Name: James F. Woodward

 

Title: Treasurer

 

Signature Page to Voting and Support Agreement

 

--------------------------------------------------------------------------------


 

 

LIN MEDIA LLC

 

 

 

By:

/s/ Richard J. Schmaeling

 

Name: Richard J. Schmaeling

 

Title: Senior Vice President Chief Financial Officer

 

Signature Page to Voting and Support Agreement

 

--------------------------------------------------------------------------------


 

SHAREHOLDER:

 

 

 

CARSON LIN SBS L.P.

 

 

 

By: Carson Private Capital Incorporated

 

Its   General Partner

 

 

 

By:

/s/ Royal W. Carson, III

 

 

Name: Royal W. Carson, III

 

Title: President

 

 

Signature Page to Voting and Support Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

Ownership of Lares Common Shares

 

Shareholder

 

Shares of Lares Class C Common

CARSON LIN SBS L.P.

 

1 share(1)

 

--------------------------------------------------------------------------------

(1)  Such share may be deemed to be beneficially owned by Carson Private Capital
Incorporated and Royal W. Carson, III.

 

--------------------------------------------------------------------------------